                                                                       JS-6


                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION



BRYAN EDWARD KAYE,                        Case No. SA CV 19-01046-JVS (DFM)

          Plaintiff,                      JUDGMENT

             v.

CHRIS ZAPATA et al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
the Complaint and entire action is dismissed without prejudice for failure to
prosecute.



Date: February 20, 2020                    ___________________________
                                           JAMES V. SELNA
                                           United States District Judge
